Appeals from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered June 3, 2003. The order granted plaintiffs motion for partial summary judgment on the issue of liability against defendants.
It is hereby ordered that said appeals be and the same hereby are unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Martoche, JJ.